Lahtinen, J.
(dissenting). I respectfully dissent. The issue of whether a general employee of one employer has become a *831special employee of another employer is usually factual in nature (see Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557; Matthews v Town of Morristown, 286 AD2d 535, 536; Jaynes v County of Chemung, 271 AD2d 928, Iv denied 95 NY2d 762) and, when the issue is presented within the context of a summary judgment motion, all evidence must be construed in the light most favorable to the opponent of the motion (see Tufano v Morris, 286 AD2d 531, 533; Walton v Albany Community Dev. Agency, 279 AD2d 93, 95). While the record contains evidence of considerable control by defendant over plaintiff Kryzstof Szymanski prior to the accident, I do not believe all material factual issues have been extinguished. Szymanski testified at his examination before trial that he sometimes received calls to repair certain items directly from various individuals affiliated with the College, including security personnel, housekeepers, professors and students. He responded to the calls and attempted to fix the problems. He did not always receive prior authorization from defendant to engage in such work and, prior to the accident, he was not required to report all such work to defendant. Additionally, Szymanski testified that he reported to both the College and defendant, but stated that when he encountered a “dangerous situation” in the course of his work, he reported the situation to an employee of the College. In light of such evidence, the determination of the issue regarding the employment relationship should be left to the factfinder following a trial. Ordered that the order is affirmed, with costs.